DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4, 6-13, and 15-22 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.
 
Response to Amendments
The Examiner accepts to the amendments received on 06/18/2021. The Applicant’s claims 1-4, 6-13, and 15-22 remain pending. The Applicant amends claims 1, 10, and 19. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
detecting and locating an object by processing video camera data with a capsule network that includes a plurality of capsules arranged in layers, wherein lower-level capsules include prediction tensors that include the size of an object feature vector, a number of the lower-level capsules in a lower-level layer that can be linked to one or more capsules in a higher-level layer, and the number of routing links to the one or more higher-level capsules in the higher-level layer; wherein training the capsule network includes determining routing coefficients with a scale-invariant normalization function which includes determining maximal routing coefficients using a Max-min() function and includes expectation-maximization to link the lower-level capsules to the one or more higher-level capsules; and receiving the detected and located object at a computing device.
The closet prior art of record Zhang (CN102436598A) teaches detecting and locating objects within a video camera feed through the use of neural network / machine learning (Zhang, Lines 0021-0026, 0062, 0072-0074, and 0137-0142). Moreover, Zhang teaches receiving the detected and located objects at a computing device such as an intelligent transportation system (Zhang, Paragraph 0146-0149).
Zhang does not teach the method to include a capsule network, wherein training the capsule network includes determining routing coefficients with a scale-invariant normalization function. 
Xiang (“MS-CapsNet: A Novel Multi-Scale Capsule Network”) teaches the use of a capsule network (i.e., CapsNet) to detect and locate objects within images such as a video camera (Xiang, Pages 2-5, Introduction Section and Experiments Section). Moreover, Xiang teaches training of the capsule network including determining routing coefficients via a scale-invariant normalization function (i.e., neural network and capsule networks are scale-invariant) (Xiang, Pages 4-5, Dynamic Routing Section and Results Section). 
However, Zhang and Xiang do not teach the method to include determining maximal routing coefficients using a Max-min() function and includes expectation-maximization to link lower-level capsules to higher-level capsules.
Kwatra teaches a method of training to link low-level frame information / features (i.e., low-level capsules) to that of high-level video (i.e., higher-level capsules) (Kwatra, Paragraphs 0026, 0028, 0035, and 0056). Moreover, Kwatra teaches training to link the two types of capsules (i.e., low-level to that of high-level) through the use of expectation-maximization (EM) models and techniques (Kwatra, Paragraphs 0040, 0044, and 0046).
Zhang, Xiang, and Kwatra do not teach “a plurality of capsules arranged in layers, wherein lower-level capsules include prediction tensors that include the size of an object feature vector, a number of the lower-level capsules in a lower-level layer that can be linked to one or more capsules in a higher-level layer, and the number of routing 
As a result, Zhang, Xiang, and Kwatra separately and combined do not teach  “detecting and locating an object by processing video camera data with a capsule network that includes a plurality of capsules arranged in layers, wherein lower-level capsules include prediction tensors that include the size of an object feature vector, a number of the lower-level capsules in a lower-level layer that can be linked to one or more capsules in a higher-level layer, and the number of routing links to the one or more higher-level capsules in the higher-level layer; wherein training the capsule network includes determining routing coefficients with a scale-invariant normalization function which includes determining maximal routing coefficients using a Max-min() function and includes expectation-maximization to link the lower-level capsules to the one or more higher-level capsules; and receiving the detected and located object at a computing device,” as recited in claim 1.
Independent claim 10 and 19 recite limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-4, 6-9, 11-13, 15-18, and 20-22 are allowable for depending upon allowable claims 1 and 10, and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667